EXHIBIT 10.1

 

The Mining License of Mine A in Mongolian and English translation authenticated
by Mongolian Government Department

 

[tgsi_ex101img30.jpg]

 

   

   



 

[tgsi_ex101img31.jpg]

 

   

   



 

[tgsi_ex101img39.jpg]

 



   

   



 

The Mining License of Mine B in Mongolian and English translation authenticated
by Mongolian Government Department

 

[tgsi_ex101img33.jpg]

 

   

   



 

[tgsi_ex101img34.jpg]

 

   

   



 

 

[tgsi_ex101img40.jpg]

 



   

   



 

The Mining License of Mine C in Mongolian and English translation authenticated
by Mongolian Government Department

 

[tgsi_ex101img36.jpg]

 

   

   



 

[tgsi_ex101img37.jpg]

 

   

   



 

[tgsi_ex101img41.jpg]

   



   



 